IN THE SUPREME COURT OF THE STATE OF NEVADA


 TRINITY CHRISTINA WALLMAN,                           No. 83391
                   Appellant,
               vs.
 DWIGHT NEVEN, WARDEN,                                         FILE
                   Respondent.
                                                               SEP 0 9 2021
                                                            ELIZAPE 9 A. BROWN
                                                          CLEP.1ç t PREME COU
                                                          BY
                                                                DEPU7Y CLERK
                     ORDER DISMISSING APPEAL

            This is a pro se appeal from an order denying a "rnotion to
reconsider previous attorney to surrender full case file." Eighth Judicial
District Court, Clark County; Cristina D. Silva, Judge.
            Because no statute or court rule permits an appeal from this
order, we lack jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d
1133, 1135 (1990). Accordingly, we
            ORDER this appeal DISMISSED.




                        Parraguirre


                         , J                                           , J.
Stiglich                                  Silver




cc:   Hon. Cristina D. Silva, District Judge
      Trinity Christina Wallman
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


                                                                 t—Z. 6 IS 0